Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter


Claims 1-22 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
1.	Claim 1 recites a power system comprising: at least one electrical machine comprising a mechanical input end and at least one of a first stator winding terminal and a first rotor winding terminal; a plurality of doubly fed induction machines, wherein each doubly fed induction machine of the plurality of doubly fed induction machines comprises a second stator winding terminal, a second rotor winding terminal, and a mechanical output end; a plurality of first power converters, wherein at least one of the first stator winding terminal and or the first rotor winding terminal is coupled to one of the plurality of first power converters and wherein the second rotor winding terminal of each of the doubly fed induction machine machines is coupled to one of the plurality of first power converters; and a speed regulation unit coupled to at least one of the mechanical input end of the at least one electrical machine and or the mechanical output end of each of the doubly fed induction machines.

3.	Claim 20 discloses a method of operating a power system, the method comprising: controlling at least one of an input mechanical quantity of a mechanical input end of at least one electrical machine using a speed regulation unit and or an input quantity of a first rotor winding terminal of the at least one electrical machine, using a plurality of first power converters; generating an output electrical quantity having a determined frequency at a first stator winding terminal of the at least one electrical machine based on at least one of the controlled input mechanical of at least one of the mechanical input end and or the input quantity of the first rotor winding terminal; and .
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

/JAMES J TRIGGS/         Examiner, Art Unit 3614                                                                                                                                                                                               
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614